                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date: April 6, 2021

vs.                                                  Case No.: 21-03016-01-CR-S-BCW

PATRICIA ASHTON DERGES


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Pretrial Conference

Time Commenced: 9:28 a.m.                                     Time Terminated: 9:38 a.m.


                                    APPEARANCES

Plaintiff: Shannon Kempf, AUSA
Defendant: Albert Watkins, Retained


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Defense Counsel will file a written motion for continuance of the May 2021
             trial docket.

             Defendant on bond.


Courtroom Deputy/ERO: Karla Berziel




        Case 6:21-cr-03016-BCW Document 22 Filed 04/06/21 Page 1 of 1
